UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6827


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JACKIE MCKUBBIN, a/k/a Jack,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:95-cr-00005-FDW-3).


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Jackie McKubbin, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jackie       McKubbin    appeals         from   the     district       court’s

order    denying    his    motion    for   reduction         of    sentence     under     18

U.S.C. § 3582(c) (2006) based on Amendment 591 of the United

States Sentencing Guidelines Manual (“USSG”), effective November

1, 2000, and a subsequent order denying reconsideration.                                 The

district court reasoned that Amendment 591 was not retroactive.

While this is incorrect, see USSG § 1B1.10(c) (listing Amendment

591 among those to apply retroactively), a reduction of sentence

is   nonetheless     not     authorized        for    McKubbin       because       he   pled

guilty to and was convicted of a conspiracy to violate 18 U.S.C.

§§ 841,    860     (2006).      Thus,      his   offense          level   was   properly

determined by reference to 18 U.S.C. § 860.                             Accordingly, we

affirm the district court’s denial of McKubbin’s motion for a

sentence reduction, but we modify the district court’s order

denying    reconsideration          to   note    that       the    motion     is    denied

because a reduction is not authorized for McKubbin’s crime of

conviction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and   argument       would    not       aid   the   decisional

process.

                                                                  AFFIRMED AS MODIFIED




                                           2